DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent 10,951,260. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim recitations are merely reworded to recite the same limitation in different language and some of the limitations have been grouped in a slightly different manner but still overall set forth the same limitations. All the elements and limitations are found in claims 1-12 of U.S. Patent 10,951,260.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, 10, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samsung Electronics (EP 3 131 156 A1).
Claim 1, Samsung discloses a mobile terminal (Figs. 28A-28B) comprising: 
a body (housing, Fig. 28A) for receiving an electronic component therein (see Fig. 26); 
a middle frame (e.g., Fig. 9C, 20C and see P[0036] and [0101]…ground parts 930, 935, 950, and 955 may be mounted on the PCB 960…) mounted on the body; 
a main board (P[0101]…PCB…) mounted on the body; 
a side case surrounding an edge of the body (see P[0029], [0266]-[0267]), wherein the side case includes a plurality of antenna radiators (1901, 1905, 1909, Fig. 19) having a first end and a second end (see the Fig. 19), and a plurality of slits (1912, 1914, 1916, and 1918, Fig. 19 in an upper edge and side edges; also, two slits 2816 in a bottom edge, see Fig. 28A and P[0263]….unit metal parts 2815 and 2816 separated by the segmental parts 2813 and 2814 may be utilized as antenna radiation bodies according to various embodiments…) defined between the plurality of antenna radiators; 

a feeding line for supplying power to each of the antenna radiators (Fig. 19 and see P[0175]…feeder…), wherein each of the antenna radiators includes the second end grounded by the ground line (e.g., 1901 and 1909 upper end are considered the second ends which connected to the ground parts; and 1905 right side end, indicated as 1940, is considered as the second end that is connected to one of the ground part) and the first end spaced apart from the second end of a neighbor antenna radiator (the spaced apart by the slits 1912, 1914, 1916, or 1918, see Fig. 19).
Claim 2, Samsung discloses the mobile terminal of claim 1, wherein the plurality of slits includes a first slit (1914, Fig. 19), a second slit (1916, Fig. 19), a third slit (1912, Fig. 19 or one of the slit 2816, Fig. 28B) and fourth slit (1918, Fig. 19 or other slit 2816, Fig. 28B); and wherein the plurality of antenna radiators includes: a first antenna radiator (1905) placed between a first slit and a second slit; a second antenna radiator (1909) placed between the second slit (1916) and a fourth slit (the other slit 2816); and a third antenna radiator (1901) placed between a third slit (the one of the slit 2816) and the first slit (1914).
Claim 7, Samsung discloses the mobile terminal of claim 2, wherein each of the second antenna radiator (1909, Fig. 19) and the third antenna radiator (1901) is connected to each feeding line (indicated as an arrow head with a capacitor and a small voltage source) each position thereof adjacent to each first end thereof.
Claim 8, Samsung discloses the mobile terminal of claim 2, wherein the first antenna radiator (1905, Fig. 19) is connected to the feeding line (indicated as an arrow 
Claim 10, Samsung discloses the mobile terminal of claim 2, wherein a length of the first antenna radiator (1905, Fig. 19 is longer than 1909 and 1901) is larger than each of a length of the second antenna radiator (1909) and a length of the third antenna radiator (1901).
	Claim 13, Samsung discloses the mobile terminal of claim 1, wherein the main board (PCB) further includes a ground (see P[0036]…a conductor that surface-to-surface connects…the ground part…) connected to the middle frame (ground parts of a PCB; note, ground parts are considered trace or conductor layer on the PCB), wherein each ground line is connected to the middle frame or to the ground.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung Electronics (EP 3 131 156 A1).
Fig. 19 discloses the claimed invention except for a switch connected to the first end of the first antenna radiator. However, Fig. 20A shows a switch (see P[0180]…switch…) and a capacitor (g2) in parallel with a capacitor (g1) connected to a first end of a first antenna radiator (2030) for changing the antenna characteristics.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide a switch with a capacitor in parallel a feeder capacitor that is connected to the first end of the first antenna radiator 1905 of Fig. 19, in order to change the antenna characteristics.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        11/13/21